IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1421
                               Filed August 7, 2019


DAVE TOMLINSON,
     Plaintiff-Appellant,

vs.

STATE OF IOWA,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Michael D. Huppert,

Judge.



      Dave Tomlinson appeals an order granting the State’s motion to dismiss.

AFFIRMED.




      Dave Tomlinson, Clarinda, pro se appellant.

      Thomas J. Miller, Attorney General, and William A. Hill, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., and Mullins and Bower, JJ.
                                             2


MULLINS, Judge.

         Dave Tomlinson filed a pro se “application for tort claims act” in the district

court against the State. The application stated “false imprisonment” as the reason

for the claim. The factual allegations attached to the application also touched on

alleged malicious prosecution, violations of his rights against double jeopardy and

cruel and unusual punishment, and faulty procedural matters.                The gist of

Tomlinson’s application was that he was wrongfully imprisoned.

         The State filed a pre-answer motion to dismiss for lack of subject matter

jurisdiction and failure to state a claim upon which any relief may be granted. See

Iowa R. Civ. P. 1.421(1)(a), (f). In his resistance, Tomlinson clarified his tort claim

“has two parts,” one being wrongful imprisonment and the other being false

imprisonment.       Following an unreported hearing, the court entered an order

granting the State’s motion to dismiss for failure to state a claim upon which any

relief may be granted.         The court denied Tomlinson’s post-ruling motion it

considered as a motion to reconsider, enlarge, or amend under Iowa Rule of Civil

Procedure 1.904(2), and this appeal followed.

         Appellate review of a district court ruling on a motion to dismiss is for legal

error. Hedlund v. State, 875 N.W.2d 720, 724 (Iowa 2016). The court correctly

found Tomlinson’s stated claim of false imprisonment is not a cognizable one

under the Iowa Tort Claims Act. See Iowa Code § 669.14(4) (2018).1 As to the

claim of wrongful imprisonment, the court correctly concluded Tomlinson was not

entitled to any relief as a matter of law because his convictions have not been



1
    We note the same provision also bars claims of malicious prosecution.
                                        3


vacated, dismissed, or reversed—a necessary element of the cause of action

required by Iowa Code section 663A.1(1)(d). We affirm the order granting the

State’s motion to dismiss. We do not consider any arguments Tomlinson raises

for the first time on appeal or not ruled upon by the district court. See Meier v.

Senecaut, 641 N.W.2d 532, 537 (Iowa 2002).

      AFFIRMED.